Exhibit 10.52
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.  REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##].

Amendment and Addendum to
 
Consultant Services and Confidentiality Agreement
 
This Amendment and Addendum to Consultant Services and Confidentiality Agreement
(the “Amendment”) is entered into as of December 1, 2008 (the “Amendment Date”)
by and between, on the one hand, OMP, Inc., a Delaware corporation (“OMP”); and,
on the other hand, José Ramirez, an individual, and JR Chem LLC, a Florida
limited liability company (collectively, “JR”).  All capitalized terms used but
not otherwise defined herein shall have the meanings assigned under the
Consultant Services and Confidentiality Agreement between OMP and JR dated as of
July 18, 2005 (the “Original Agreement” and, collectively with, and as amended
by, this Amendment, the “Agreement”).
 
Whereas, subject to the terms and conditions of the OriginalAgreement, and
effective as of July 18, 2005, JR granted to OMP, during the License Term, an
exclusive, royalty-bearing license, including the right to sublicense through
multiple tiers of sublicense, under the Licensed Technology, to develop, make,
have made, use, sell, have sold, offer for sale and import BiMineral Complex and
Products;
 
Whereas, OMP and JR wish to amend the terms and conditions applicable to the
license granted by JR to OMP with respect to the BiMineral Complex (defined
below) but only insofar as it applies to sales to Rohto (as defined below); and
 
Whereas, OMP currently wishes to sub-license products set forth on Exhibit A
that contain the BiMineral Complex to Rohto Pharmaceutical Co. Ltd., a Japanese
corporation with principal offices located at 1-8-1, Tatsumi-nishi, Ikuno-ku,
Osaka 544-8666, Japan (“Rohto”).
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
1. Additional Defined Terms.
 
(a)           “BiMineral Complex” shall mean reacted active, copper zinc
malonate.
 
(b)           “Effective Date” shall mean July 18, 2005.
 
(c)           “Field” shall mean Skin Healthcare, dermatology, aesthetic
procedures, plastic surgery, and each other use described in Exhibit B to the
Original Agreement.
 
(d)           “Licensed Patents” shall mean: (a) the patents and patent
applications listed in Schedule 1 to this Amendment; (b) any and all
divisionals, continuations and continuations-in-part of any of the foregoing
patents and patent applications; (c) any and all foreign patents and patent
applications associated with any of the foregoing patents and patent
applications; (d) any and all patents issued or issuing from any of the
foregoing patent applications; and (e) reissues, reexaminations, restorations
(including supplemental protection certificates) and extensions of any of the
foregoing.
 


 
 
1

--------------------------------------------------------------------------------

 


(e)           “Licensed Technology” shall mean the Licensed Patents and all
related know-how disclosed, or that may in the future be disclosed, to OMP in
connection with the Services or otherwise pursuant to the Agreement.
 
(f)           “License Term” shall mean the period beginning on the Effective
Date and, unless the license granted under this Amendment is earlier terminated
in accordance with Section 2(b) of this Amendment, continuing until the
expiration of all royalty payment obligations hereunder.
 
(g)           “Product” shall mean any product in any form or formulation that
contains or incorporates BiMineral Complex.
 
(h)           “Sales Revenues” shall mean the amounts actually received by OMP
from the sale of BiMineral Complex and/or Product, as applicable, to Rohto.
 
(i)           “Unit” shall mean a single unit of a particular Product that is
intended for sale to the end user or consumer.
 
(j)           “Valid Claim” shall mean a claim contained in an issued and
unexpired patent which has not been held unenforceable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through abandonment, reissue,
disclaimer or otherwise.
 
2. Payments.
 
(a) Royalty.  In full consideration of the license granted under this Amendment,
OMP shall pay to JR royalties based on Rohto annual Sales Revenues paid to OMP
at the rates set forth below:
 
(i) [ 1* ] of the first [ 2* ] Units of Product in any calendar year;
 
(ii) [ 3* ] of  the [ 4* ] Unit (inclusive) of Product in any calendar year ;
 
(iii) [ 5* ]  of the [ 6* ] Unit (inclusive) of Product in any calendar year;
and
 
(iv) [ 7* ]  of the [ 8* ]  of Product in any calendar year.
 
 (b)           Royalty Term.  Royalties under Section 2(a) of this Amendment
shall be payable based on Rohto annual Sales Revenues until the expiration of
the last-to-expire Valid Claim of the Licensed Patents that claims the
manufacture, use or sale of a Product (or the BiMineral Complex contained in
such Product, as applicable) in Japan. For purposes of clarification, royalties
shall only be payable if there is at least one Valid Claim of the Licensed
Patents claiming the manufacture, use or sale of the applicable Product (or the
BiMineral Complex contained in such Product, as applicable) in Japan.
 
* Subject to confidential treatment request


                                                                  .


 
2

--------------------------------------------------------------------------------

 


(c)           Payment; Reports.  Royalties shall be calculated and reported for
each calendar quarter and shall be paid within [ 9* ] after the end of each
calendar quarter.  Each payment shall be accompanied by a report of Sales
Revenues in sufficient detail to permit confirmation of the accuracy of the
royalty payment made, including the number of Units of Product to which such
Sales Revenues are attributable, the royalties payable, and the exchange rates
used.  
 
(d)           Exchange Rate; Manner and Place of Payment.  All payments
hereunder shall be payable in U.S. dollars.  When conversion of payments from
any foreign currency is required, such conversion shall be at the exchange rate
used by OMP throughout its accounting system during the calendar quarter for
which a payment is due.  All payments owed under this Amendment shall be made by
wire transfer in immediately available funds to a bank and account designated in
writing by JR, unless otherwise specified in writing by JR.
 
(e)           Income Tax Withholding.  JR will pay any and all taxes levied on
account of any payments made to it under this Amendment.  If any taxes are
required to be withheld by OMP, OMP will (i) deduct such taxes from the payment
made to JR, (ii) timely pay the taxes to the proper taxing authority, and
(iii) send proof of payment to JR and certify its receipt by the taxing
authority as promptly as practicable following such payment.
 
(f)           Audits.  For so long as royalty payments are due hereunder and for
a period of three (3) years thereafter, OMP shall keep records pertaining to
Sales Revenues in sufficient detail to permit JR to confirm the accuracy of the
royalty payments due hereunder.  JR shall have the right, exercisable no more
than once annually, to cause an independent, certified public accountant
reasonably acceptable to OMP to audit such records to confirm Sales Revenues and
royalties for a period covering not more than the preceding three (3)
years.  Such audits may be exercised during normal business hours upon
reasonable prior written notice to OMP.  Prompt adjustments shall be made by the
parties to reflect the results of such audit.  JR shall bear the full cost of
such audit unless such audit discloses an underpayment by OMP of more than 10%
of the royalties due under this Amendment, in which case, OMP shall bear the
full cost of such audit and shall promptly remit to JR the amount of any
underpayment.
 
(g)           Sales Revenues from Other
Customers                                                                                     JR
understands and agrees that the royalty payments in this Agreement are solely
derived from OMP’s royalty payments received from Rohto.  If OMP negotiates a
sub-license agreement with another customer other than Rohto, the terms of the
Original Agreement shall apply unless JR and OMP negotiate in good faith another
amendment to satisfy that demand.
 
3. Termination of License. For the avoidance of doubt, the License Term shall be
independent, and shall survive expiration or termination, of the Original
Agreement.  Rights to terminate shall be as set forth in the Original Agreement.
 
4. Miscellaneous.  Except as specifically amended by this Amendment, the terms
and conditions of the Original Agreement shall remain in full force and
effect.  This Amendment may be executed in counterparts, each of which shall be
deemed an original document, and all of which, together with this writing, shall
be deemed one instrument.
 
* Subject to confidential treatment request


                                                                   .


 
3

--------------------------------------------------------------------------------

 


5. In Witness Whereof, the parties hereto have executed this Amendment in
duplicate originals by their duly authorized officers or representatives.
 
OMP, Inc.
JR Chem LLC

 


 
By:                                                                By:                                                                
 
Name:                                                                           Name:
 
Title:                                                                           Title:
 


 
José Ramirez
 


 


 




                                                              .


 
4

--------------------------------------------------------------------------------

 


EXHIBIT A
BiMineral Complex


The BiMineral Complex to be supplied by OMP to Rohto under this Agreement is the
reacted active, copper zinc malonate.  The BiMineral Complex is prepared in two
concentrates, one prepared for a cream-based formulation and one prepared for a
gel-based formulation.


Cream-based concentrate (Complex JR 23-14):
Per the current formulation used by JR, the Eye Cream uses approximately 0.375g
per 15g unit of Product.  The Eye Cream liquid 40X reacted copper zinc malonate
will be supplied in sanitary polyolefin drums.  Appropriate MSDS and chemical
analysis for Cu, Zn, pH and microbial quality will be supplied with each lot of
BiMineral Complex delivered to Rohto.


The Purchase Orders placed by Rohto shall be in multiples of 25kg (each 25kg is
sufficient quantity for producing approximately 66000 Eye Cream units per the
OMP formulation).  The price for the 40X concentrate custom made for the Eye
Cream is [ 10* ]/kg.


Gel-based concentrate (Complex JR 23-15):
Per the current formulation used by JR, the Eye Gel uses approximately 0.35g per
15g unit of Product.  The gel base liquid is a 40X concentrate (due to the
manufacturing difference and pH adjustments required in the gel).  As above,
appropriate chemical analysis and MSDS will be provided.


The Purchase Orders placed with OMP directly by Rohto shall be in multiples of
25kg (each 25kg is sufficient quantity for producing approximately 100,000 Eye
Gel units per the OMP formulation).  The price for the 40X concentrate custom
made for the Eye Gel is [ 11* ]  /kg.


 


* Subject to confidential treatment request




                                                     .


 
5

--------------------------------------------------------------------------------

 


Schedule 1
 
Licensed Patents
 
Reference: 1169-36 CIP (Copper Zinc Malonate)
Title: Chemical Compositions and Methods of Making Them
Country
Application No.
Patent No.
Filing Date
Status
JAPAN
[ 12* ]
 
[ 13* ] 
   
[ 14* ] 
 
[ 15* ] 
   
[ 16* ] 
 
[ 17* ] 
Laid Open No.
P2007-204479A on 8/16/07
Awaiting Office Action
                   



 
Reference: 1169-37 PCT
Title: Anti-aging Treatment Method using Copper Zinc Composition
Country
Application No.
Patent No.
Filing Date
Status
Need to specify Japan
[ 18* ] 
[ 20* ] 
 
[ 19* ] 
[ 21* ] 
Response to OA Due 12/16/08
                                       



 
Reference:
Title:
Country
Application No.
Patent No.
Filing Date
Status
                                                 



* Subject to confidential treatment request


6


--------------------------------------------------------------------------------

 